DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 of US application 15/775,481 filed 5/11/18 were examined.
Applicant filed amendments on 3/10/21. Claims 1-7 were amended. Claims 8-14 were canceled. Claims 15-21 were newly added. Claims 1-7 and 15-21 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: examiner previously objected to claims 3, 7, 10 and 14 over minor informalities. The objected to portion of claim 3 was deleted, claim 7 was amended as suggested in the non-final rejection, and claims 10 and 14 were canceled. The claim objections are therefore withdrawn.
Regarding rejections under 35 USC 112: examiner previously rejected claims 1-14 as being indefinite under 35 USC 112(b).
Regarding claim 1, applicant amended the claims to clarify that “whether or not the user is on a driver’s seat of the vehicle” is determined by “distinguishing an opening operation or unlocking of a door of the vehicle”. It is therefore now clear that the opening/unlocking operation is the indicator of whether or not the user is on the driver’s seat of the vehicle, which 

Regarding claim 2, applicant’s amendments to this claim have clarified that the “detection value” of claim 2 is the same as that of claim 1. The 112(b) rejection is therefore withdrawn.

Regarding claim 3, applicant’s amendments have clarified that the “detection value” and “threshold value” are the same as those referred to in claim 1. The 112(b) rejection is therefore withdrawn.

Regarding claim 4, applicant’s amendments have clarified that the door related to the driver’s seat is the same door referred to in claims 1 and 3. The 112(b) rejection is therefore withdrawn.

Regarding claims 6-7, applicant’s amendments have clarified that the “threshold value” is the same as the “threshold value” referred to in claim 1. The 112(b) rejections are therefore withdrawn.

Regarding claims 8-14, the rejections of these claims under 35 USC 112(b) are moot since these claims have been canceled.

Regarding rejections under 35 USC 101: since applicant has clarified that claims 1-7 are directed to “A system” comprising “a processor” and “a non-transitory memory device storing a computer program” (see amended claim 1), the claims are now directed to statutory subject matter and can no longer be interpreted to be directed to a signal per se. The rejections of claims 1-7 under 35 USC 101 are therefore withdrawn.
Regarding rejections under 35 USC 103: Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, applicant argues that Yoshida et al. (US 20070062753 A1) in view of Eckerdt et al. (US 20150325069 A1), hereinafter referred to as Yoshida and Eckerdt, respectively, do not teach a computer program, that causes the processor to: 
distinguish whether or not an in-vehicle device mounted in the vehicle is in a second mode in which a power consumption of the in-vehicle device is lower than that of a first mode in which the in-vehicle device is being operated; 
distinguish whether or not a user is on a driver's seat of the vehicle by distinguishing an opening operation or unlocking of a door of the vehicle; 
determine whether or not a difference between the detection value acquired when it has been distinguished that the user is not on the driver's seat and when the in-vehicle device has been distinguished as being in the second mode, and a reference value is equal to or larger than a threshold value; and 
set the reference value to be equal to the detection value when it has been determined that the difference is not equal to or larger than the threshold value.
a computer program, that causes the processor (See at least Figs. 1-2 in Yoshida: Yoshida discloses that CPU 23 and controller 4 may execute the grip force comparison method of Fig. 6 [See at least Yoshida, 0052]) to: 
distinguish whether or not an in-vehicle device mounted in the vehicle is in a second mode in which a power consumption of the in-vehicle device is lower than that of a first mode in which the in-vehicle device is being operated (See at least Fig. 6 in Yoshida: Yoshida discloses that the start signal for the depicted reference value setting method may be performed when the vehicle’s ignition is on and/or when the power supply on-signal for each piece of the on-vehicle equipment is provided [See at least Yoshida, 0052]. The ignition being on may be regarded as applicant’s “first mode” and the other pieces of equipment being on may be regarded as applicant’s “second mode”); 
distinguish whether or not a user is on a driver's seat of the vehicle by distinguishing an opening operation or unlocking of a door of the vehicle (Eckerdt teaches that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]. Note: Examiner is interpreting unlocking of a vehicle door to be equivalent to “distinguishing whether or not a user is on a driver's seat of the vehicle” since, in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” Based on these cited portions of applicant’s specification, for purposes of prior art rejection examiner will use examiner’s broadest reasonable interpretation and will therefore interpret unlocking of a vehicle as detecting presence of a user on a driver’s seat); 
determine whether or not a difference between the detection value acquired when it has been distinguished that the user is not on the driver's seat and when the in-vehicle device has been distinguished as being in the second mode, and a reference value is equal to or larger than a threshold value (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, based on difference values between the reference values and the output signals of all force sensors 2 of a steering wheel, the vehicle controller will determine whether or not even one difference value becomes at least the predetermined value, in which case the system concludes the user is operating the wheel and the reference values are not updated [See at least Yoshida, 0058]. Yoshida further discloses that the process may start when a power supply is turned on for each piece of on-vehicle equipment—i.e., applicant’s “second mode” [See at least Yoshida, 0052]. Examiner would like to note that in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” It will be appreciated by anyone of ordinary skill in the art that the method of Fig. 8 in Yoshida may occur whether or not a door of the vehicle is unlocked, as long as the power supply for each relevant piece of equipment is turned on); and 
set the reference value to be equal to the detection value when it has been determined that the difference is not equal to or larger than the threshold value (See at least Fig. 8 in Yoshida: Yoshida discloses that if it is judged at step S17 that input operation for the force sensor 2 is not conducted, then processing in the range of step S12 to step S15 is conducted to update the reference values to be equal to the output signals at step S15 [See at least Yoshida, 0057]).
A full rationale for combining these references is provided in the section of this office action entitled “Claim Rejections – 35 USC 103”.
Examiner’s note: claim 1 currently recites that the various sensor calibration operations may occur “when it has been distinguished that the user is not on the driver's seat and when the in-vehicle device has been distinguished as being in the second mode” (emphasis added). Under examiner’s broadest reasonable interpretation, the use of the word “when” has simply been interpreted to mean that the calibration operations may occur at the same time as the vehicle being unlocked and the in-vehicle device being in a reduced power mode. If applicant wishes to, more narrowly, claim wherein the calibration operations occur as a result of (i.e., responsive to, subsequent to, etc.) the quoted conditions being met, then examiner recommends that applicant amend the claim to recite this limitation. This could look like, for instance, “responsive to determining that the user is not on the driver’s seat and the in-vehicle device is in the second mode, determine whether or not a difference between the detection value ”. This would create a mandatory dependence between the testing of the detection value and the seat and mode conditions which does not currently exist in the broader claim language or in the cited prior art. Examiner merely includes 

Claim Objections
Claims 1, 3, 17 and 20-21 are objected to because of the following informalities:
In claim 1, “a non-transitory memory device storing a computer program, that causes the processor to:” should be “a non-transitory memory device storing a computer program[[,]] that causes the processor to:”
In claim 3, “the detection value acquired at the time of starting acquisition of the detection value,” should be “the detection value, acquired at a time of starting acquisition of the detection value,”
In claim 17, “the time of starting acquiring the detection value” should be “a time of starting acquisition of the detection value”
In claim 20, “The method of claim 15, furhter comprising” should be “The method of claim 15, further comprising”
In claim 21, “newly acquire the detection value” should be “newly acquiring the detection value”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20070062753 A1) in view of Eckerdt et al. (US 20150325069 A1), hereinafter referred to as Yoshida and Eckerdt, respectively.
Regarding claim 1, Yoshida discloses A system for calibrating a sensor within a vehicle (See at least Figs. 1-2 in Yoshida: Yoshida discloses that CPU 23 and controller 4 may execute the grip force comparison method of Fig. 6 [See at least Yoshida, 0052]), comprising: 
a processor; and 
a non-transitory memory device storing a computer program, that causes the processor to (See at least Figs. 1-2 in Yoshida: Yoshida discloses that CPU 23 and controller 4 may execute the grip force comparison method of Fig. 6 [See at least Yoshida, 0052]): 
distinguish whether or not an in-vehicle device mounted in the vehicle is in a second mode in which a power consumption of the in-vehicle device is lower than that of a first mode in which the in-vehicle device is being operated (See at least Fig. 6 in Yoshida: Yoshida discloses that the start signal for the depicted reference value setting method may be performed when the vehicle’s ignition is on and/or when the power supply on-signal for each piece of the on-vehicle equipment is provided [See at least Yoshida, 0052]. The ignition being on may be regarded as applicant’s “first mode” and the other pieces of equipment being on may be regarded as applicant’s “second mode”); 
acquire, from a sensor that converts contact with a steering wheel into an electric signal for detection, a detection value of a detected electric signal (See at least Fig. 6 in Yoshida: Yoshida discloses that step S2 comprises acquiring output signals of conductor foils Ba to Bd associated with all force sensors 2A to 2D as reference values [See at least Yoshida, 0052]);
determine whether or not a difference between the detection value acquired when it has been distinguished that the user is not on the driver's seat and when the in-vehicle device has been distinguished as being in the second mode, and a reference value is equal to or larger than a threshold value (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, based on difference values between the reference values and the output signals of all force sensors 2 of a steering wheel, the vehicle controller will determine whether or not even one difference value becomes at least the predetermined value, in which case the system concludes the user is operating the wheel and the reference values are not updated [See at least Yoshida, 0058]. Yoshida further discloses that the process may start when a power supply is turned on for each piece of on-vehicle equipment—i.e., applicant’s “second mode” [See at least Yoshida, 0052]. Examiner would like to note that in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” It will be appreciated by anyone of ordinary skill in the art that the method of Fig. 8 in Yoshida may occur whether or not a door of the vehicle is unlocked, as long as the power supply for each relevant piece of equipment is turned on); and 
set the reference value to be equal to the detection value when it has been determined that the difference is not equal to or larger than the threshold value (See at least Fig. 8 in Yoshida: Yoshida discloses that if it is judged at step S17 that input operation for the force sensor 2 is not conducted, then processing in the range of step S12 to step S15 is conducted to update the reference values to be equal to the output signals at step S15 [See at least Yoshida, 0057]).
However Yoshida does not explicitly teach wherein the program is further configured to distinguish whether or not a user is on a driver's seat of the vehicle by distinguishing an opening operation or unlocking of a door of the vehicle.
However Eckerdt does teach a vehicle system which executes a program which is configured to distinguish whether or not a user is on a driver's seat of the vehicle by distinguishing an opening operation or unlocking of a door of the vehicle (Eckerdt teaches that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]. Note: Examiner is interpreting unlocking of a vehicle door to be equivalent to “distinguishing whether or not a user is on a driver's seat of the vehicle” since, in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” Based on these cited portions of applicant’s specification, for purposes of prior art rejection examiner will use examiner’s broadest reasonable interpretation and will therefore interpret unlocking of a vehicle as detecting presence of a user on a driver’s seat). Both Eckerdt and Yoshida teach methods for operating vehicles. However, only Eckerdt explicitly teaches where the vehicle may be unlocked using a radio fob.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Yoshida to also be unlockable via fob, as in Eckerdt. Unlocking vehicles via radio-enabled fobs is a standard feature of most vehicles, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 2, Yoshida in view of Eckerdt teaches The system according to claim 1, wherein the sensor is a capacitive sensor that detects an electrostatic capacitance to be coupled to an electrode provided at the steering wheel (Yoshida discloses that the force sensors detect force acted on the grasping part on the basis of capacitance between the pair of conductor foils [See at least Yoshida, 0015]),
and the electrical signal is the detection value of the electrostatic capacitance detected by the capacitive sensor (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, the control acquires output signals of all force sensors 2 of a steering wheel [See at least Yoshida, 0058]).

Regarding claim 3, Yoshida in view of Eckerdt teaches The system according to claim 1, wherein the computer program further causes the processor to:
start acquisition of the detection value when the opening operation or unlocking of the door has been distinguished (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]. Also see at least Fig. 6 in Yoshida: Anyone of ordinary skill in the art will appreciate that the method of Yoshida may still be executed when the vehicle is unlocked, as long as the control start conditions are met, and will continue to adjust the reference values [See at least Yoshida, 0052]), and when the in-vehicle device has been distinguished as being in the second mode (See at least Fig. 6 in Yoshida: Yoshida discloses that the start signal for the depicted reference value setting method may be performed when the on-signal for each piece of the on-vehicle equipment is provided [See at least Yoshida, 0052]. As previously stated, the individual pieces of equipment being on may be regarded as applicant’s “second mode”); and 
determine whether or not the difference between the detection value acquired at the time of starting acquisition of the detection value, and the reference value is equal to or larger than the threshold value (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, based on difference values between the reference values and the output signals of all force sensors 2 of a steering wheel, the vehicle controller will determine whether or not even one difference value becomes at least the predetermined value, in which case the system concludes the user is operating the wheel and the reference values are not updated [See at least Yoshida, 0058]).

Regarding claim 4, Yoshida in view of Eckerdt teaches The system according to claim 3, wherein the door of the vehicle is a door related to the driver's seat (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]).  

Regarding claim 5, Yoshida in view of Eckert teaches The system according to claim 3, causing execution of processing of: 
distinguishing unlocking of the door when a detection result indicative of detection of a transportable radio communication device situated within a prescribed distance from the vehicle has been acquired (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]).

Regarding claim 6, Yoshida in view of Eckerdt teaches The system according to claim 1, further comprising, causing execution of processing of:
outputting a notification signal giving notification about an abnormality in the sensor when the difference has been determined as being equal to or larger than a threshold value (See at least Fig. 16 in Yoshida: Yoshida discloses that provided that the grip force of the steering wheel 1 is lower than a predetermined value and the grip force continues for at least a preset time (S33 and S34), the controller 4 judges that the driver does not grip the steering wheel 1, and activates the alarm device 9 to generate an alarm to the driver (S35) [See at least Yoshida, 0089]).  

	Regarding claim 15, Yoshida discloses A method for calibrating a sensor (See at least Figs. 1-2 in Yoshida: Yoshida discloses that CPU 23 and controller 4 may execute the grip force comparison method of Fig. 6 [See at least Yoshida, 0052]), comprising: 
distinguishing whether an in-vehicle device mounted in the vehicle is in a second mode in which a power consumption of the in-vehicle device is lower than that of a first mode in which the in-vehicle device is being operated (See at least Fig. 6 in Yoshida: Yoshida discloses that the start signal for the depicted reference value setting method may be performed when the vehicle’s ignition is on and/or when the power supply on-signal for each piece of the on-vehicle equipment is provided [See at least Yoshida, 0052]. The ignition being on may be regarded as applicant’s “first mode” and the other pieces of equipment being on may be regarded as applicant’s “second mode”); 
acquiring, from a sensor that converts contact with a steering wheel into an electric signal for detection, a detection value of a detected electric signal (See at least Fig. 6 in Yoshida: Yoshida discloses that step S2 comprises acquiring output signals of conductor foils Ba to Bd associated with all force sensors 2A to 2D as reference values [See at least Yoshida, 0052]); 
determining whether a difference between the detection value acquired when it has been distinguished that the user is not on the driver's seat and when the in-vehicle device has been distinguished as being in the second mode, and a reference value is equal to or larger than a threshold value (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, based on difference values between the reference values and the output signals of all force sensors 2 of a steering wheel, the vehicle controller will determine whether or not even one difference value becomes at least the predetermined value, in which case the system concludes the user is operating the wheel and the reference values are not updated [See at least Yoshida, 0058]. Yoshida further discloses that the process may start when a power supply is turned on for each piece of on-vehicle equipment—i.e., applicant’s “second mode” [See at least Yoshida, 0052]. Examiner would like to note that in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” It will be appreciated by anyone of ordinary skill in the art that the method of Fig. 8 in Yoshida may occur whether or not a door of the vehicle is unlocked, as long as the power supply for each relevant piece of equipment is turned on); and 
setting the reference value to be equal to the detection value when it has been determined that the difference is not equal to or larger than the threshold value (See at least Fig. 8 in Yoshida: Yoshida discloses that if it is judged at step S17 that input operation for the force sensor 2 is not conducted, then processing in the range of step S12 to step S15 is conducted to update the reference values to be equal to the output signals at step S15 [See at least Yoshida, 0057]).
However Yoshida does not explicitly teach wherein the method further comprises distinguishing whether a user is on a driver's seat of a vehicle by distinguishing an opening operation or unlocking of a door of the vehicle.
However Eckerdt does teach a method for operating a vehicle further comprising distinguishing whether a user is on a driver's seat of a vehicle by distinguishing an opening operation or unlocking of a door of the vehicle (Eckerdt teaches that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]. Note: Examiner is interpreting unlocking of a vehicle door to be equivalent to “distinguishing whether or not a user is on a driver's seat of the vehicle” since, in at least paragraphs [00073] and [00090] of applicant’s specification, applicant discloses that “grasp determination ECU 1 distinguishes unlocking of the door of the driver's seat, and thereby distinguishes whether or not a user is on the driver's seat.” Based on these cited portions of applicant’s specification, for purposes of prior art rejection examiner will use examiner’s broadest reasonable interpretation and will therefore interpret unlocking of a vehicle as detecting presence of a user on a driver’s seat). Both Eckerdt and Yoshida teach methods for operating vehicles. However, only Eckerdt explicitly teaches where the vehicle may be unlocked using a radio fob.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Yoshida to also be unlockable via fob, as in Eckerdt. Unlocking vehicles via radio-enabled fobs is a standard feature of most vehicles, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 16, Yoshida in view of Eckerdt teaches The method of claim 15, wherein the sensor is a capacitive sensor that detects an electrostatic capacitance to be coupled to an electrode provided at the steering wheel (Yoshida discloses that the force sensors detect force acted on the grasping part on the basis of capacitance between the pair of conductor foils [See at least Yoshida, 0015]), and 
wherein acquiring the detection value of the detected electric signal includes acquiring a detection value of the electrostatic capacitance detected by the capacitive sensor (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, the control acquires output signals of all force sensors 2 of a steering wheel [See at least Yoshida, 0058]).

Regarding claim 17, Yoshida in view of Eckerdt teaches The method of claim 15, wherein acquiring the detection value is performed when the opening operation or unlocking of the door has been distinguished (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]. Also see at least Fig. 6 in Yoshida: Anyone of ordinary skill in the art will appreciate that the method of Yoshida may still be executed when the vehicle is unlocked, as long as the control start conditions are met, and will continue to adjust the reference values [See at least Yoshida, 0052]), and when the in-vehicle device has been distinguished as being in the second mode (See at least Fig. 6 in Yoshida: Yoshida discloses that the start signal for the depicted reference value setting method may be performed when the on-signal for each piece of the on-vehicle equipment is provided [See at least Yoshida, 0052]. As previously stated, the individual pieces of equipment being on may be regarded as applicant’s “second mode”); and 
wherein determining whether the difference between the detection value and the reference value is equal to or larger than the threshold value is performed at the time of starting acquiring the detection value (See at least Fig. 8 in Yoshida, which is a breakdown of step S2 from Fig. 6: Yoshida discloses that at S17, based on difference values between the reference values and the output signals of all force sensors 2 of a steering wheel, the vehicle controller will determine whether or not even one difference value becomes at least the predetermined value, in which case the system concludes the user is operating the wheel and the reference values are not updated [See at least Yoshida, 0058]).

Regarding claim 18, Yoshida in view of Eckerdt teaches The method of claim 15, wherein the door of the vehicle is a door related to the driver's seat (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]).

Regarding claim 19, Yoshida in view of Eckerdt teaches The method of claim 15, wherein distinguishing an opening operation or unlocking of a door of the vehicle includes distinguishing unlocking of the door when acquiring a detection result indicative of detection of a transportable radio communication device situated within a prescribed distance from the vehicle (Eckerdt discloses that a fob may transmit a radio signal to a driver side door in order to unlock it [See at least Eckerdt, 0019]).

Regarding claim 20, Yoshida in view of Eckerdt teaches The method of claim 15, furhter comprising outputting a notification signal giving notification about an abnormality in the sensor when the difference has been determined as being equal to or larger than the threshold value (See at least Fig. 16 in Yoshida: Yoshida discloses that provided that the grip force of the steering wheel 1 is lower than a predetermined value and the grip force continues for at least a preset time (S33 and S34), the controller 4 judges that the driver does not grip the steering wheel 1, and activates the alarm device 9 to generate an alarm to the driver (S35) [See at least Yoshida, 0089]).

Claim 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20070062753 A1) in view of Eckerdt et al. (US 20150325069 A1) in further view of Sutherland et al. (US 6218947 B1), hereinafter referred to as Sutherland.
Regarding claim 7, Yoshida in view of Eckert teaches The system according to claim 6, further comprising, causing execution of processing of:
continuously outputting the notification signal (See at least Fig. 16 in Yoshida: Yoshida discloses that provided that the grip force of the steering wheel 1 is lower than a predetermined value (so the difference between the predetermined and actual value greater than a threshold) and the grip force continues for at least a preset time (S33 and S34), the controller 4 judges that the driver does not grip the steering wheel 1, and activates the alarm device 9 to generate an alarm to the driver (S35) [See at least Yoshida, 0089]. It will be appreciated by anyone of ordinary skill in the art that the alarm continues for some continuous amount of time);
determining whether or not a difference between the detection value and the reference value is equal to or larger than a threshold value (Yoshida discloses that the controller 4 measures whether or not the grip force of the steering wheel 1 is lower than a predetermined value [See at least Yoshida, 0089]); and 
stopping outputting of the notification signal when the difference has been determined as not being equal to or larger than the threshold value (See at least Fig. 16 in Yoshida: Yoshida discloses that as long as the output of the steering wheel sensor is above a predetermined value, so the difference between the output signal and the predetermined value is below a threshold at S32 or S33, the alarm condition will be avoided [See at least Yoshida, 0089]).
However, Yoshida does not explicitly disclose wherein the program includes the further step of newly acquiring the detection value from the sensor after start of outputting of the notification signal and repeating the comparison process with a new difference between the detection value and the reference value.
However, Sutherland does teach a steering wheel sensor control system executing program which includes the further steps of newly acquiring the detection value from the sensor after start of outputting of the notification signal and repeating a comparison process with a new difference between the detection value and the reference value (Sutherland teaches that a steering wheel sensor may generate an alarm signal when a user removes their grip from a steering wheel and terminates the alarm when the user once again grips the steering wheel [See at least Sutherland, Col 3, lines 14-23]). Both Sutherland and Yoshida teach methods for operating an alarm system connected to a steering wheel sensor. However, only Sutherland explicitly teaches where the steering wheel sensor may continue to measure values once the alarm has been set off, and turn off the alarm once the user’s hands are once again gripping the steering wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the steering wheel sensors of the alarm system of Yoshida to also continue to collect sensor values after the alarm has been set off and repeat the comparisons previously performed but using new sensors values, as in Sutherland. The constant monitoring and comparison of the sensor values allows the user to turn the alarm on or off based on whether or not they are gripping the wheel and changing the sensor values, which improves convenience for the user (See at least [See at least Sutherland, Col 3, lines 14-23]).

Regarding claim 21, Yoshida in view of Eckerdt teaches The method of claim 20, further comprising: 
determining whether a difference between the detection value and the reference value is equal to or larger than the threshold value (Yoshida discloses that the controller 4 measures whether or not the grip force of the steering wheel 1 is lower than a predetermined value [See at least Yoshida, 0089]); and 
stopping outputting of the notification signal when the difference has been determined as not being equal to or larger than the threshold value (See at least Fig. 16 in Yoshida: Yoshida discloses that as long as the output of the steering wheel sensor is above a predetermined value, so the difference between the output signal and the predetermined value is below a threshold at S32 or S33, the alarm condition will be avoided [See at least Yoshida, 0089]).
However, Yoshida does not explicitly disclose wherein the program includes the further step of newly acquiring the detection value from the sensor after a start of outputting of the notification signal and repeating the comparison process with a new difference between the detection value and the reference value.
However, Sutherland does teach a steering wheel sensor control system executing program which includes the further steps of newly acquiring the detection value from the sensor after a start of outputting of the notification signal and repeating a comparison process with a new difference between the detection value and the reference value (Sutherland teaches that a steering wheel sensor may generate an alarm signal when a user removes their grip from a steering wheel and terminates the alarm when the user once again grips the steering wheel [See at least Sutherland, Col 3, lines 14-23]). Both Sutherland and Yoshida teach methods for operating an alarm system connected to a steering wheel sensor. However, only Sutherland explicitly teaches where the steering wheel sensor may continue to measure values once the alarm has been set off, and turn off the alarm once the user’s hands are once again gripping the steering wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the steering wheel sensors of the alarm system of Yoshida to also continue to collect sensor values after the alarm has been set off and repeat the comparisons previously performed but using new sensors values, as in Sutherland. The constant monitoring and comparison of the sensor values allows the user to turn the alarm on or off (See at least [See at least Sutherland, Col 3, lines 14-23]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668     
                                                                                                                                                                                                   /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668